Citation Nr: 1626500	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-27 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for left knee strain. 

2. Entitlement to service connection for a left shoulder disability, with history of dislocation and arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from June 1973 to June 1977. 

This case comes before the Board of Veterans' Appeals (the Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes the Veteran requested a hearing in his VA Form 9 submitted June 2014.  The Veteran was scheduled for a Travel Board Hearing to take place September 23, 2015.  Notice of the hearing was sent on August 19, 2015, and reminder notice was sent on September 11, 2015.  The Veteran did not appear for the scheduled hearing.  No excuse was provided for the Veteran's absence, nor was there a request to reschedule the hearing.  The Veteran's hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.702(d); 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As a preliminary matter, the Board notes that additional VA treatment records from the VA Medical and Regional Office Center (VAMROC) in Honolulu were added to the Veteran's electronic claims file in October 2014, and contain evidence that was not previously part of the claims file.  These records were not reviewed by the RO at the time of the Statement of the Case (SOC) and no subsequent Supplemental Statement of the Case (SSOC) was issued.  This evidence is pertinent to the issues on appeal, and a waiver of initial review has not been received.  Therefore, a remand is required to allow the AOJ to review the new evidence in relation to the Veteran's claim.  38 C.F.R. § 20.1304 (2015).  See also 38 C.F.R. § 19.37(b) (2015).  Additionally, the VA treatment records are VA-generated evidence not submitted by the Veteran or his representative and the automatic waiver provision of 38 U.S.C.A. § 7105(e) does not apply.

Additionally, the VA examination performed in June 2014 was incomplete, in that it did not contain a nexus opinion with regard to the Veteran's left shoulder disability.  The June 2014 examination as well as the Veteran's treatment records indicated the current disability of left shoulder arthritis.  The Veteran stated at the VA examination that he dislocated his shoulder three times while in service.  While the Veteran's service treatment records do not contain a notation of this injury, the Veteran acknowledged that he did not report the injuries at the time he suffered them.  As it is unclear if the reported in-service injuries could be the cause of the Veteran's current left should disability, a medical opinion on this issue is necessary to make an informed determination with regard to service connection for left should arthritis.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment and evaluation records. All records received should be associated with the claims file.

2. Forward the Veteran's claims file, along with a copy of this remand, to the examiner who conducted the June 2014 examination (or a suitable substitute if this individual is unavailable) for an addendum opinion. 

The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left shoulder disability had its onset in service or is otherwise related to active service?

For all of the requested opinions, the examiner should consider the Veteran's lay statements regarding the nature and origin of his symptoms.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  In particular the examiner should consider the Veteran's statements made at the June 2014 VA Examination that indicated that he may have dislocated his shoulder during basic training. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




